Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 05, 2020

The Court of Appeals hereby passes the following order:

A20A1048. SYVONIA ARMSTRONG v. THE STATE.

      Syvonia Armstrong pleaded guilty to several offenses, and the trial court
entered its judgment on November 12, 2019. On December 13, 2019, Armstrong
filed a notice of appeal. We lack jurisdiction because the notice of appeal was
untimely.
      Pursuant to OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days
of entry of the order on appeal. The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here,
Armstrong filed her notice of appeal 31 days after entry of the order she seeks to
appeal. Her appeal is therefore untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.